Citation Nr: 1342052	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate cancer, including secondary to herbicide exposure in service.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer secondary to herbicide exposure in service.  He was issued a statement of the case (SOC) from the RO in October 2012.  In response, he filed a VA Form 9 to perfect his appeal to the Board.  However, in his VA Form 9, he included additional statements regarding his exposure to Agent Orange in service and referenced written material in support of his claim.  He also submitted an excerpt from a book in support of his claim.  Neither his statements nor the referenced written material have been reviewed by the RO, and he has not waived RO jurisdiction to review this evidence.  Therefore, the claim must be remanded to allow the RO to review this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

Accordingly, the case is REMANDED for the following action:

1.  Review the additional statements and referenced written material submitted by the Veteran in November 2012.  Complete any additional development that may be warranted as a result of this new evidence.

2.  Then, readjudicate the claim on appeal. If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


